Title: To Benjamin Franklin from Richard Jackson, [13 April 1764]
From: Jackson, Richard
To: Franklin, Benjamin


[April 13, 1764]
[First part missing] K. William. I send you a List of Papers I found entered in Books in 1699 besides these there is a long Memorial of Dr. Coxes in 1719 I suppose just before his Death, to the B of T pressing much to have his claim insisted on at the Court of France by the Commisssary then going there on the Subject of Ste Lucie &c. This Memorial contains much the same Matter as his former Paper and his printed Book and as it says not a Word of K. Williams Grant it is impossible to suppose such a grant exists. No Instruction was given to the Commissarys on this Head. I then looked over the Instruction.
I do not however quite give up the Claim, whatever may become of our Project, but as I am satisfied that after the length of Time elapsed since the grant to Sir Robert Heath, and the Settlement of the Carolinas in the Country granted, it is too hazardous (especially since the Determination of the Council on Lord Cadigans Claim to St. Lucie and St. Vincent) to venture a Petition on the meer Rights. I think it most Advisable to put the Claim on foot in Conversation, where it may never reach those who have laid down Principles inconsistent with Mr. Coxe’s Claim and if we can but remove (which I Hope I see a prospect of) the Prepossessions against Settlements on the Mississippi and in what is called the back Country, I hope a Project for a Settlement on that River may be approved and the Title of Messrs. Coxes, may be at least considered as a Title to favour, being till then kept on [torn] as an Obstacle to any Designs the Crown might entertain of ma[king Co]lonies in that part of America.
I have had 2 or 3 interviews with Sir Matthew Featherstone on this Subject as well as with Mr. Sargent. We dined at Sir Matthews House a Week ago, however I expect little from either of them at present.
A Project for putting all the Colonies in America on an equal footing with respect to Paper Currency has been on foot at the Board of Trade most part of this Winter, you know my Sentiments on that Subject, I have been always inclined against a Paper Currency, I mean a legal Tender Paper Currency and though I conceive Difficultys occurring for want of it at times, I am satisfied they are to be removed by a Bank, subject to none of the Objections made to a P. C. and (if insurmountable Objections should arise in the Way of a Publick Bank, I wish it were a Provincial one) by private Bankers on a sufficient Foundation.
However when there was a Meeting at the Board of Trade of the Lords, the former Governor of Provinces, Commanders of Forces &c. at which I was present, I gave my Opinion flatly against any Bill in Parliament this Session, founded chiefly on this, that I thought it one thing to prevent an Evil, another to cure it, and that no Provision could be made by way of Remedy, but might produce great Mischiefs for want of our knowing the exact state of the Paper Currency, in every Province, as well as the Objections that might be against the Bill. Besides which I urged that I judged it rather an Indecorum to make Laws respecting People so remote without their even knowing what we were about. Mr. Penn was of the same Opinion on this Point. Nobody else said much on the Subject against a Bill, except that both Monckton and [Sir Charles Hardy?] agreed that they had seen the good Effects and even Necessity of Paper Money. The Board seemed to have dropped their Project for this year, it was [under]stood the Treasury would not support a Bill in the House. About a fortnight before the House was to rise, upon my Return from Norfolk where I went to support the Election of the Sollicitor Generals Brother, I found a Bill [remainder missing].
